                                                     II R OlSTracT COUR
             3n ttte ^ntUb States!
           for tfie ^ontljrm JBiOtrict of
                    ^tateOboro SBtbtOtottaERKSO.OIST.^GA.

UNITED STATES OF AMERICA,

     V.                                        NO. 6:15-CR-004

WILSON SMITH,

     Defendant.



                               ORDER


     The BlinkMind Funds, totaling $433,039.36, shall remain in

the Court's   registry   until further      Order   of the   Court.       The

Government and Mrs. Smith     have   been    given the opportunity to

provide supplemental briefing regarding whether the Court should

stay disbursement of the BlinkMind Funds until resolution of Mrs.

Smith's appeal.   The parties have been given until November 30,

2018, to submit supplemental briefing on this issue.


     Until further Order of the Court, it is hereby ORDERED that

the BlinkMind Funds shall remain in the registry of the Court and

that no funds shall be distributed.



          SO ORDERED, this 20th day of November. 2018.




                               HON. LISA GODBEV WOOD
                               UNITED STATES DISTRICT        JUDGE
                               SOUTHERN      DISTRICT OF GEORGIA
